                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Darlene M. Noland,

                        Plaintiff,      Case No. 18-cv-11379

v.                                      Judith E. Levy
                                        United States District Judge
Commissioner of Social Security,
                                        Mag. Judge Elizabeth A. Stafford
                        Defendant.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [22]

     Before the Court is Magistrate Judge Elizabeth A. Stafford’s Report

and Recommendation recommending that the Court grant plaintiff

Darlene M. Noland’s motion for summary judgment (Dkt. 17) and deny

the defendant Commissioner of Social Security’s motion for summary

judgment (Dkt 18). (Dkt. 22.) The parties were required to file specific

written objections within fourteen days of service. Fed. R. Civ. P. 72(b)(2);

E.D. Mich. L.R. 72.1(d). No objections were filed. The Court has

nevertheless carefully reviewed the Report and Recommendation and

concurs in the reasoning and result. Accordingly,

     The Report and Recommendation (Dkt. 22) is ADOPTED;
      Plaintiff’s motion for summary judgment (Dkt. 17) is GRANTED;

      Defendant’s motion for summary judgment (Dkt. 18) is DENIED;

and

      The case is REMANDED under sentence four of 42 U.S.C. § 405(g)

for further consideration consistent with this order.1

      IT IS SO ORDERED.

Dated: June 11, 2019                         s/Judith E. Levy
     Ann Arbor, Michigan                     JUDITH E. LEVY
                                             United States District Judge


                       CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 11, 2019.
                                             s/Shawna Burns
                                             SHAWNA BURNS
                                             Case Manager




      1 By failing to object to the Report and Recommendation, the parties have
waived any further right of appeal. United States v. Archibald, 589 F.3d 289, 295–
96 (6th Cir. 2009).
                                         2
